Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application repeats a substantial portion of prior Application No. PCT/JP2018/025719, filed 7/6/2018, and adds disclosure not presented in the prior application. In particular, “a positional relationship of the feature part” and “a predetermined positional relationship” are added to all independent claims 1 and 11-12 in the preliminary amendment filed on 11/17/2020. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Examiner makes the following notes to the applicant in order to expedite the prosecution. If the instant application does become a CIP of PCT/JP2018/025719, all the claims of the instant application may be obvious over JP 6574920 B1 in addition to the art rejection presented in the following art rejection section.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Preliminarily amended claims 1 and 11-12 recite “a positional relationship of the feature part” and “a predetermined positional relationship” in the last claim limitation of the claims. However, it is unclear what these recited features mean. A “relationship” is between two items or two objects or two things. Here the preliminarily amended claims 1 and 11-12 recite “a positional relationship of the feature part” with only one object, i.e., “the feature part” and thus it is unclear what it means by “relationship” since there is only one object (i.e., “the feature part”). The preliminarily amended claims 1 and 11-12 also recite “a predetermined positional relationship” without any object and it is unclear what the “relationship” is referring to, i.e., relationship between what? Even if one might give the benefit of doubt to applicant and interpret the claimed “predetermined positional relationship” as the “predetermined positional relationship” of “the feature part”, it is still unclear what this recited feature means. The claims 1 and 11-12 are indefinite since the metes and bounds of the claims cannot be defined due to the lack of clarity of the recited features discussed above. To advance the prosecution, examiner will interpret the claimed “positional relationship” in accordance with the prior art as to be explained in the following art rejection section.
Claims 3-10 depend on claim 1 without curing the above discussed deficiencies and are therefore rejected on the same grounds as claim 1. 
Preliminarily amended claim 6 recites “the predetermined position”. There is insufficient antecedent basis for this limitation in the claim. To advance the prosecution, examiner will interpret “the predetermined position” as “the predetermined positional relationship”.
The term “near” in claim 8 is a relative term which renders the claim indefinite. The term “near edges” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Preliminarily amended claim 9 recites “the plurality of feature parts”. There is insufficient antecedent basis for this limitation in the claim. To advance the prosecution, examiner will interpret the claim 9 as dependent on claim 7 instead of claim 1 for the rest of this office action.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Ashikaga, US 20070206881 A1, published on 2007-09-06, hereinafter Ashikaga.  
Panferov et al., US 20150278593 A1, published on 2015-10-01, hereinafter Panferov.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 102 as being anticipated by Ashikaga.
Regarding claim 1, Ashikaga discloses an image processing system comprising at least one processor (Ashikaga: Fig. 1) configured to: 
obtain a captured image of a document that includes a fixed part and an un-fixed part, the document being captured by an image reader or an image capture device; (Ashikaga: Figs. 1-2. In particular, “added information” in a “legal document” (i.e., the scan image “b”) is interpreted as the claimed “un-fixed part” and the rest of a document are interpreted as the claimed “fixed part” which is common to the original image “a” and the scan image “b” ([0025-0026, 0039]). “[0030] …The second image data input section 20 includes an image reading device such as a scanner and a controller for the image reading device, and inputs scan image data obtained by scanning a paper document to the process control section 30 as image data of a comparison object.”)
shape the captured image based on a feature point group of the document in a sample image and a feature point group of the document in the captured image so as to obtain a first shaped image; (Ashikaga: Figs. 9 and 11-12. [0039, 0098-0099, 0107]. “[0039] … an original image (hereinafter referred to as an "image `a`") input from the first image data input section 10 and a scan image (hereinafter referred to as an "image `b`") input from the second image data input section 20.” The claimed “sample image” and “captured image” are interpreted as the disclosed “original image” and “scan image” respectively. The claimed “first shaped image” is interpreted as the scan image shown in Fig. 12. “[0107] FIG. 11 shows, as images, contents of the feature region tables corresponding to the input original image and scan image. FIG. 12 shows a state after the rough adjustment process is completed.”)
detect a feature part of the fixed part from the first shaped image; (Ashikaga: Figs. 3, 6 and 12. [0071, 0100-0101, 0107]. “[0071] The table conversion section 335 performs table conversion by performing the affine transformation for the feature region table of the scan image `b` stored in the feature-region-information storage section 325 on the list in accordance with the correction factors for the affine transformation calculated by the correction factor calculating section 334. The table conversion is executed as a process of updating the feature amounts recorded in the feature region table shown in FIG. 6.” The claimed “first shaped image” is interpreted as the scan image shown in Fig. 12. “[0107] … FIG. 12 shows a state after the rough adjustment process is completed.” Detecting action is interpreted as the table conversion action discussed in [0071], i.e., the feature of the image “b” is detected after the affine transformation or after rough adjustment as shown in Fig. 12. Since feature regions are paired for the image “a” and image “b”, these are common features or feature regions to the image “a” and image “b” and they are therefore the feature of the fixed part.) and 
shape the first shaped image such that a positional relationship of the feature part detected by the detecting means is aligned with a predetermined positional relationship so as to obtain a second shaped image. (Ashikaga: Figs. 6 and 10-13. [0100-0101, 0107]. The claimed “second shaped image” is interpreted as the scan image shown in Fig. 13. “[0107] … FIG. 13 shows a state after the fine adjustment process is completed.” The claimed “positional relationship” is interpreted as any feature region identified by a feature region ID in Fig. 6. The claimed “predetermined positional relationship” is interpreted as any feature region identified by a feature region ID for the image “a” in Fig. 6.)
Regarding claim 3, Ashikaga discloses the image processing system according to claim 1, wherein the at least one processor obtains the first shaped image based on a feature of the document in a predetermined area of the sample image and a feature of the document in an area corresponding to the predetermined area of the captured image. (Ashikaga: Figs. 6 and 9)
Regarding claim 4, Ashikaga discloses the image processing system according to claim 3, wherein the predetermined area is an area indicating the fixed part in the sample image. (Ashikaga: Fig. 6. [0025-0026, 0039]. The feature regions are common to the image “a” (i.e., the original image) and image “b” (i.e., the scan image with “added information”).)
Regarding claim 5, Ashikaga discloses the image processing system according to claim 1, wherein the at least one processor detects the feature part from the first shaped image based on template matching using the feature part in the sample image as a template image. (Ashikaga: Figs. 6, 10 and 12. Template matching is interpreted as the pairing of feature regions in the image “a” (i.e., the original image in Fig. 12, or the claimed “sample image”) and the affine-transformed image “b” (i.e., the scan image in Fig. 12, or the claimed “first shaped image”).)
Regarding claim 6, Ashikaga discloses the image processing system according to claim 1, wherein the at least one processor detects the feature part from an area that is located in the first shaped image and includes the predetermined positional relationship. (Ashikaga: Figs. 6, 10 and 12.)
Regarding claim 7, Ashikaga discloses the image processing system according to claim 1, wherein the at least one processor detects a plurality of feature parts, and the at least one processor shapes the first shaped image such that positions of the plurality of feature parts are respectively aligned with predetermined positions corresponding to the plurality of feature parts so as to obtain the second shaped image. (Ashikaga: Figs. 6, 10 and 12.)
Regarding claim 8, Ashikaga discloses the image processing system according to claim 7, wherein the plurality of feature parts are disposed near edges of the document. (Ashikaga: Figs. 11-13. The feature parts as indicated as “A”, “D”, “I” and “L” are interpreted as “disposed near edges of the document”.)
Regarding claim 9, Ashikaga discloses the image processing system according to claim 7, wherein the plurality of feature parts are characters or symbols in the fixed part. (Ashikaga: Figs. 11-13. The feature parts as indicated as “A” through “L” are characters which are in the fixed part since they are common to the original image and the scan image.)
Claims 11-12 are the method and computer-readable information storage medium (Ashikaga: Fig. 1 and [0003, 0084]) claims, respectively, corresponding to the system claim 1. Therefore, since claims 11-12 are similar in scope to claim 1, claims 11-12 are rejected on the same grounds as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ashikaga as applied to claim 1 and further in view of Panferov.
Regarding claim 10, which depends on claim 1, Ashikaga does not disclose explicitly that the at least one processor executes optical character recognition on the second shaped image. However, Using a processor to execute optical character recognition on an image after the distortion of the image is corrected is well known and commonly practiced in the field of image processing art as evidenced by the prior art of Panferov. (Panferov: 204-206 in Fig. 2 and [0037, 0110].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashikaga’s disclosure with Panferov’s teachings by combining the image processing system (from Ashikaga) with the technique of optical character recognition on a distortion corrected image (from Panferov) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the image processing system would still work in the way according to Ashikaga and the technique of optical character recognition on a distortion corrected image would continue to function as taught by Panferov. In fact, the inclusion of Panferov's technique of optical character recognition on a distortion corrected image would provide a practical and/or alternative implementation of the image processing system from Ashikaga by applying the technique of optical character recognition from Panferov to help “extracting added information” as intended by the image processing system from Ashikaga (Ashikaga: [0025-0027, 0029, 0033, 0037, 0152]) and as a result would enable a better and more flexible the image processing system from Ashikaga for “extracting added information” from the captured or scan image. 
Therefore, it would have been obvious to combine Ashikaga with Panferov to obtain the invention as specified in claim 10. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liang et al., "Geometric rectification of camera-captured document images." IEEE transactions on pattern analysis and machine intelligence 30, no. 4 (2008): 591-605.

    PNG
    media_image1.png
    250
    1382
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    745
    media_image2.png
    Greyscale


Lee et al., "DTM: Deformable template matching." In 2016 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), pp. 1966-1970. IEEE, 2016.

    PNG
    media_image3.png
    554
    727
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    764
    723
    media_image4.png
    Greyscale


Lee et al., "Fine active calibration of camera position/orientation through pattern recognition," IEEE International Symposium on Industrial Electronics. Proceedings. ISIE'98 (Cat. No.98TH8357), 1998, pp. 657-662 vol.2.

    PNG
    media_image5.png
    871
    554
    media_image5.png
    Greyscale

Ishida (US 20160309094 A1): A mobile terminal apparatus includes a geometrical arrangement detecting section (111) detecting groups of edge pixels arranged in a shape of a line segment in an image captured by an image-capturing apparatus; and a display processing section (112) causes a contour line representative of a contour of a rectangular captured object to be displayed on the captured image displayed on a display section so that the contour line is superimposed on the groups of edge pixels detected by the geometrical arrangement detecting section (111). (Abstract)
Yabe et al. (US 20190095740 A1): An inspection method includes a rough alignment process of acquiring optical images of first and second patterns previously set to confirm whether a position misalignment amount in a rotation direction of a sample with respect to an X or Y direction is equal to or smaller than a first acceptable value, and conforming whether the position misalignment amount is equal to or smaller than the first acceptable value on the basis of an acquisition result, and a fine alignment process of acquiring optical images of third patterns positioned on different corners of a rectangular frame constituted of four sides along the X or Y direction on an optical image of the sample and rotating a stage until a position misalignment amount detected based on the optical images of the third patterns becomes equal to or smaller than a second acceptable value being smaller than the first acceptable value. (Abstract)

    PNG
    media_image6.png
    408
    514
    media_image6.png
    Greyscale


Ma et al. (US 20200380643 A1): Systems, computer program products, and techniques for detecting and/or reconstructing objects depicted in digital image data within a three-dimensional space are disclosed. The concepts utilize internal features for detection and reconstruction, avoiding reliance on information derived from location of edges. The inventive concepts provide an improvement over conventional techniques since objects may be detected and/or reconstructed even when edges are obscured or not depicted in the digital image data. In one aspect, detecting a document depicted in a digital image includes: detecting a plurality of identifying features of the document, wherein the plurality of identifying features are located internally with respect to the object; projecting a location of one or more edges of the document based at least in part on the plurality of identifying features; and outputting the projected location of the one or more edges of the document to a display of a computer, and/or a memory. (Abstract)

    PNG
    media_image7.png
    296
    569
    media_image7.png
    Greyscale

Carroll (US 20170147552 A1): Methods, apparatuses, and embodiments related to aligning an image of a table of a form with an image of a table of a template of the form. Automatically extracting data entered in fields of a table of a form by a user can be aided by matching the form with a template of the form. The form template can have a digitized representation that identifies locations of fields of the form, and that identifies labels of the fields. Matching the form with the form template can enable locations and labels of fields of the form to be identified based on the digitized representation. However, matching the form with the form template may require matching the table of the form with the table of the form template, and matching two tables can be challenging. For example, the tables can be rotated, warped, scaled, etc. relative to each other. (Abstract)

    PNG
    media_image8.png
    570
    401
    media_image8.png
    Greyscale


Katsuki et al. (US 20180364032 A1): The present disclosure relates to an image processing apparatus and method, data, and a recording medium by which the invisibility of corresponding point detection can be improved. A pattern picked up image obtained by image pickup, by an image pickup section, of a predetermined structured light pattern projected by a projection section and having a plurality of, for example, patterns 101-1 and 102-2 and so forth, each of which has a luminance distribution of a Gaussian function like, for example, a curve 102-1 or 102-2, disposed therein, is used to detect corresponding points between a projection image projected by the projection section and a picked up image picked up by the image pickup section. The present disclosure can be applied, for example, to an image processing apparatus, a projection apparatus, an image pickup apparatus, a projection image pickup apparatus, a control apparatus, a projection image pickup system and so forth. (Abstract)

    PNG
    media_image9.png
    218
    564
    media_image9.png
    Greyscale

Kobayashi (US 20080031490 A1): [0080] Note that the captured image data 51 shown in FIG. 5C obtained by applying the keystone distortion correction to the captured image data 50 in FIG. 5B can be used as a registered image used upon execution of the character recognition processing. Also, an original image may undergo image deformation to generate templates that assume a plurality of image sensing orientations upon image registration, and these templates may be registered in association with the original image. In this way, the identification rate drop of character recognition due to image distortions based on a change in orientation of the image sensing apparatus can be effectively reduced. Note that as the image deformation method, an affine deformation or a deformation using a relational expression of plane homography may be applied.
Ko et al. (US 20190251684 A1): Disclosed is an image fusion method and apparatus. The fusion method includes detecting first feature points of an object in a first image frame from the first image frame; transforming the first image frame based on the detected first feature points and predefined reference points to generate a transformed first image frame; detecting second feature points of the object in a second image frame from the second image frame; transforming the second image frame based on the detected second feature points and the predefined reference points to generate a transformed second image frame; and generating a combined image by combining the transformed first image frame and the transformed second image frame. (Abstract)

    PNG
    media_image10.png
    366
    737
    media_image10.png
    Greyscale


Zhou et al. (US 20170213359 A1): A feature point positioning apparatus includes a memory storing computer-executable instructions; and one or more processors configured to execute the computer-executable instructions such that the one or more processors are configured to, iteratively update a first form coefficient based on, a nonlinear feature extracted from an image, and a regression factor matrix obtained through training, and detect a position of the feature point of the image based on, the updated first form coefficient, and a statistical form model obtained through training. (Abstract)

    PNG
    media_image11.png
    363
    712
    media_image11.png
    Greyscale

Tokunaga et al. (US 10169882 B1): Roughly described, a method for estimating a size measurement of a subject feature on a body, for use with a photo, snapped by a camera which may be handheld. A reference marker is placed on the body near the subject feature. The reference marker includes concentric rings to help confirm its identify, and registration markings to determine the pose at which the photo was taken. The registration markings can be dots at vertices of a square. The method can include detecting concentric ellipses in the photo corresponding to the concentric circles, detecting the registration markings in the photo within a predetermined region which is outside the detected ellipses, geometrically transforming at least the subject feature in the photo based on the detected locations of the registration markings, calculating the scale of the photo based on the detected registration markings, and providing the transformed image and scale for the size measurement. (Abstract)

    PNG
    media_image12.png
    539
    524
    media_image12.png
    Greyscale


Wang et al. (US 9773299 B2): The present invention relates to a method for correcting a fragmentary or deformed quadrangular image. The method comprises five steps, i.e. detection of an edge point, elimination of an abnormal edge point, straight-line fitting, vertex calculation and image correction. The method for correcting a fragmentary or deformed quadrangular image is applied to a recognition method and a recognition system for papers, such as valuable documents, bills, identity cards, etc., and can rapidly conduct edge detection and tilt correction on images of valuable documents, bills or papers which are fragmentary or deformed. (Abstract)

    PNG
    media_image13.png
    537
    304
    media_image13.png
    Greyscale


Roach et al. (US 9672510 B2): Real-time evaluation of high quality preview images of a document prior to capturing a final image of the document on a mobile device is disclosed. In one aspect, an image capture device is activated on the mobile device. A plurality of preview images of the document is then captured, each of which has a lower image quality than a final image to be captured by the image capture device. Next, for each of the plurality of preview images, the system measures a parameter associated with the image capturing, and related to the ability to accurately extract text and other content from a captured preview image of the document. Next, the system selects a preview image among a subset of the captured preview images that passes the image quality measurement. When a predetermined condition is met, the system chooses the selected preview image as a final captured image of the document. (Abstract)

    PNG
    media_image14.png
    550
    525
    media_image14.png
    Greyscale


Zhou et al. (US 9665787 B2): A method of extracting particular information in a standard card is disclosed herein. The method includes: acquiring a card image of a standard card having particular information to be extracted; identifying an image region containing the particular information in the card image; and extracting and outputting the image region as an independent image. Thus, an image related to the part of the particular information only can be obtained from the standard card conveniently, quickly and accurately, thereby improving the working efficiency. In addition, the present disclosure further provides an apparatus of extracting particular information in a standard card and a method of inputting particular information of a standard card in a mobile terminal. (Abstract)

    PNG
    media_image15.png
    211
    680
    media_image15.png
    Greyscale

Want et al. (US 10007825 B2): A positioning system for positioning a to-be-positioned device includes three or more reference objects each providing individual unique feature information associated with a two-dimensional coordinate. A positioning device includes an image capturing unit obtaining image data of three of the reference objects, and a processing unit obtaining, based on the image data, three pixel positions corresponding respectively to the three reference objects in the image data, obtaining the two-dimensional coordinate of the location of the three reference objects, and estimating a positioning coordinate of the to-be-positioned device using a triangulation positioning method based on the three pixel positions, a focal length used for obtaining the image data and the two-dimensional coordinates.(Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669